Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report ofTechnology ResearchCorporation (the “Company”) on Form 10-Q for the quarter ended June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Director, President and ChiefExecutive Officer certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 25, 2010 By: /s/ Owen Farren Owen Farren Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Technology ResearchCorporation and will be retained byTechnology ResearchCorporation and furnished to the Securities and Exchange Commission or its staff upon request.
